DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 09/28/21 (“09-28-2021 OA”), Applicants amended claims 1-3, 5, 10 and 15 in the response filed 12/27/2021 (“12/27/2021 Remarks”).   
Claim(s) 1-15 are pending examination.

Response to Arguments
Applicants’ amendments to claim 5, overcomes the previous Drawing objection, as set forth on page 2 of the 09-28-2021 OA.
Applicants’ argument with regards to the previous Drawing objection, as set forth on page 3 of the 09-28-2021 OA has been considered and is persuasive. The previous rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 5-8, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PG Pub 2017/0069532; hereinafter Lee)


    PNG
    media_image1.png
    333
    831
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches a system (see claim limitations below), comprising: 
a reconstituted wafer (see claim limitations below), comprising: 

mold material 140 (para [0137]) surrounding at least the sides of the IC die; 
a redistribution layer 160; and 
signal pads 174; 
wherein the redistribution layer is positioned between (a) the signal pads and (b) the mold material and the IC die (see Fig. 11E), wherein the redistribution layer has conductive paths 164 (para [0055]; “redistribution pattern”) at least connecting the IC die and at least some of the signal pads (see Fig. 11E); 
wherein a surface of the mold material (e.g. top surface) and one of the two faces of the IC die (e.g. top face) abut the redistribution layer (see Fig. 11E), wherein the surface of the mold material includes at least one recessed area (occupied with 114) having at least one conductive feature 112 (para [0044]) connected to at least one of the conductive paths or the IC die (see Fig. 11E).  
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the reconstituted wafer (see claim 1) further comprises a plurality of IC dies 110 (para [0044] and Fig. 11E), the mold material 140, the redistribution layer 160, and the signal pads 174, wherein the plurality of IC dies comprises the IC die (110-middle) (see Fig. 11E).  
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the plurality of IC dies 110 further comprises a second IC die 110 (para [0044]; considered 110-left), wherein the surface of the mold material (e.g. top surface) and one of two faces of the second IC die (top surface of 110-left) abuts the redistribution layers 160 (see Fig. 11E); wherein the IC die and the second IC die are interconnected by at least one of the conductive paths (see Fig. 11E) or the at least one conductive feature of the at least one recessed area.  
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the reconstituted wafer (see claim 1 and claim 2 above) has no backside mold material (see Fig. 11E).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the mold material 140 does not surround either of the two faces (top and bottom faces)(see Fig. 11E).  
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the at least one conductive feature 112 of the at least one recessed area includes a conductive path (annotated “cond. path’ in Fig. 11E).  
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the at least one conductive feature 112 of the at least one recessed area includes a ground feature (para [0044]).
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the signal pads 174 are at least two of: at least one signal pin or at least one signal ball (para [0058]]; “174 may be a solder ball or a conductive bump, for example”).  
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the IC die 110-middle) is mechanically interlocked with the mold material 140 (see Fig. 11E).  
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches a method, comprising: creating a reconstituted wafer (see claim limitations below), the reconstituted wafer comprising: 
an integrated circuit (IC) die 110 (para [0044]; considered 110-middle), a mold material 140 (para [0137]), a redistribution layer 160; and signal pads 174; 
wherein the IC die has two faces (top and bottom face) and sides (left and right side), wherein the mold material surrounds at least the sides of the IC die (see Fig. 11E), wherein the redistribution layer is positioned between (a) the signal pads and (b) the mold material and the IC die (see Fig. 11E), wherein redistribution layer has conductive paths 164 at least connecting the IC die and at least some of the signal pads (see Fig. 11E), wherein a surface of the mold material (top surface of the mold material) and one of the two faces of the IC die abut (top surface of 110) abut the redistribution layer (see Fig. 11E), wherein the surface of the mold material includes at least one recessed area  (occupied with 114) having at least one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 2 above, and further in view of Zhai et al. (PG Pub 2016/0260684; hereinafter Zhai).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the reconstituted wafer (see claim 1 and claim 2 above), Lee does not explicitly teach a backside mold material.

    PNG
    media_image2.png
    525
    810
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 10-provided above, Zhai teaches a reconstituted wafer 125 (para [0038-0042] and [0058-0062]) comprising: a plurality of IC dies 110 (para [0058]), a mold material 120 (para [0058]), a redistribution layer 130 (para [0041]) and signal pads 190 (para [0042]: “conductive bumps”); wherein the reconstituted wafer has backside mold material 120 (para [0139]).
.

3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 8 above, and further in view of Choi et al. (PG Pub 2020/0144192; hereinafter Choi).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the system (see claim 1) includes a ground feature (para [0044]), he does not explicitly teach “the ground feature is a ground plane.”  

    PNG
    media_image3.png
    536
    987
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 6-provided above, Nakagawa teaches a semiconductor device (title) comprising: a ground feature 2CPs2 (para [0119]) is a ground plane (para [0121]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ground feature of Lee comprise a ground plane, as .

4.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub 2017/0069532; hereinafter Lee), in view of claim 8 above.
	Regarding claim 10, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the system (see claim 1) includes the ground feature of the at least one recessed area provides a ground reference (para [0044]; see Fig. 11E), he does not explicitly teach the ground feature “provides a ground reference configured to provide stripline routing of signals in a layer of the redistribution layer closest to the IC die.” 
The recited “configured to provide stripline routing of signals in a layer of the redistribution layer closest to the IC die” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the ground feature in a layer of the redistribution layer closest to the IC die, which the combined invention clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 11, refer to the figures cited above, in the combined invention of Lee and Nakagawa, Lee teaches the signals in the layer of the redistribution layer 160 closest to the IC die 110 and the second layer of the redistribution layer 172; and signals in the second layer being farther away from the IC die than the layer (see Fig. 11E). 
Although, the combined invention does not explicitly teach the speed or sensitivity of the signals in the first and second layers of the RDL, it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, such as to either have the signals of the redistribution layer closest to the IC die having relatively higher, equal or lower speed signals than the signals in the second layer of the redistribution layer, with a reasonable expectation of success. (see MPEP 2143 (I)(E) and KSR, 550 U.S. at 421, 82 USPQ2d at 1397). Thereby, satisfying the claimed limitation of the signals in the layer of the redistribution layer 160 closest to the IC die and the second layer of the redistribution layer; and signals in the second layer being farther away from the IC die than the layer.

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of Pindl et al. (PG Pub 2017/0284951; hereinafter Pindl).
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 11e provided above, Lee teaches the IC die 110-middle, he does not explicitly teach the function of the die as comprising: an application specific integrated circuit (ASIC) die, a field-programmable gate array (FPGA) die, a central processing unit (CPU) die, or a graphics processing unit (GPU) die.

    PNG
    media_image4.png
    336
    687
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 2I-provided above, Pindl teaches a reconstituted wafer package (para [0085]) comprising: an ASIC IC die 202 (para [0085]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the IC die of Lee function as an ASIC die, as taught by Pindl, to perform a special application.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895